

115 S2451 IS: Protection from Overprescribing Act
U.S. Senate
2018-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2451IN THE SENATE OF THE UNITED STATESFebruary 26, 2018Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Secretary of Health and Human Services to consider State analysis and sharing of
			 prescription drug monitoring program data in determining prescription drug
			 monitoring program grants to States.
	
 1.Short titleThis Act may be cited as the Protection from Overprescribing Act.
 2.Consideration in awarding grants to support State PDMPsIn determining whether to award a grant to a State in support of a State prescription drug monitoring program, the Secretary of Health and Human Services shall consider whether each agency of the State that administers the prescription drug monitoring program pro­ac­tively analyzes data available through the State’s prescription drug monitoring program and provides reports to law enforcement agencies, prescriber licensing boards, and other agencies describing any prescribers that repeatedly fall outside of expected norms or standard practices for the prescriber’s field.